Citation Nr: 0123905	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to an increased rating for hallux valgus of 
the right great toe with degenerative changes of the 
metatarsophalangeal joint, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability, and 
which denied an increase in a 10 percent raing for hallux 
valgus of the right great toe with degenerative changes of 
the metatarsophalangeal joint.  An RO hearing was conducted 
in September 1999.  The Board remanded the case in December 
2000 for the a Board hearing, and a Board videoconference 
hearing was conducted in May 2001.  

The present Board decision addresses the issue of whether 
there is new and material evidence to reopen the claim for 
service connection for a low back disability.  The remand at 
the end of the decision involves the merits of the claim for 
service connection for a low back disability, as well as the 
claim for an increased rating for hallux valgus of the right 
great toe with degenerative changes of the 
metatarsophalangeal joint.

In a March 2000 rating decision, the RO denied service 
connection for hallux valgus of the left great toe and for 
flat feet, and in that same month the veteran was notified of 
the adverse determination.  The veteran and his 
representative indicated at the May 2001 Board hearing that 
the denial of service connection for flat feet was also 
possibly on appeal.  However, the file shows no notice of 
disagreement within the year after notification of the March 
2000 decision, and thus such issue is not properly on appeal.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2000).


FINDINGS OF FACT

The veteran's claim for a low back disability was previously 
denied by an unappealed RO decision in July 1971.  Evidence 
received since then includes some evidence which is neither 
cumulative nor redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the July 
1971 RO decision, and the claim for service connection for a 
low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Background

The veteran served on active duty from August 1967 to August 
1969.  His service medical records show that in early 
September 1968 he had low back complaints; he gave a history 
of injuring his low back in 1965, while playing sports in 
high school, at which time he required pelvic traction; and 
current findings included L4 point tenderness, for which he 
was given an injection to relieve symptoms.  Later in 
September 1968 he was seen for neck symptoms assessed as 
facet syndrome.  Still later in September 1968 he complained 
of a "knot" in the lumbar region, and this was assessed as 
resolved folliculitis.  In October 1968, the veteran was seen 
for low back symptoms after an auto accident two days 
earlier; he gave a history of difficulty with low back strain 
in the past; current findings included mild paravertebral 
muscle spasm; and the current impression was low back strain.  
In June 1969, the veteran complained of foot and back trouble 
while playing sports.

At a VA examination in March 1971, the veteran gave a history 
of low back problems during and since service.  X-rays showed 
a transitional lumbodorsal vertebra and a transitional first 
sacral vertebra.  The diagnosis was congenital anomolies of 
the lumbar spine.

In a July 1971 RO decision, the RO denied service connection 
for a low back condition (anomolies of the lumbar spine) on 
the basis that it was a constitutional or developmental 
abnormality.  Evidence received since the RO rating decision 
is summarized below.

A May 1981 record from St. Vincents Infirmary shows the 
veteran complained of intermittent back pain and stiffness 
since lifting a heavy object in 1978.  The diagnosis was 
lumbosacral spasm with possible left sided sciatica.

The veteran has submitted private medical records of 
treatment in 1985 by Steven Bennett, D.C., a chiropractor.  
According to these treatment records, there was a history of 
injury in July 1985, followed by the chiropractic treatment.  
The veteran also gave a history of having the problem in the 
past in 1978 when he hurt his back at Reynolds Mining 
Corporation, and he thought he was treated in 1978 or 1979 at 
St. Vincent Hospital.  According to the 1985 chiropractic 
evaluation, the veteran suffered an acute sprain/strain of 
the lumbar paravertebral soft tissue, complicated by a 
chronic right scoliotic curvature of the lumbar spine, 
associated with degeneration of the intervertebral disc 
between L4-L5 and L5-S1, resulting in lumbar nerve root 
irritation. 

Private medical records in 1997 and 1998 from Philip H. 
Johnson, M.D., primarily concern shoulder and cervical spine 
problems which were noted after a work injury.  In December 
1998, the veteran also complained of low back problems and 
gave a history of degenerative disc disease diagnosed since 
1982.  Current X-rays showed degenerative lumbar discs at L4-
L5 and L5-S1.  The clinical diagnosis was internal disc 
disruption and degenerative lumbar disc disease at L4-L5 and 
L5-S1.  Additional low back treatment was given in 1999.

In January 1999, the veteran claimed service connection for a 
low back disability.  

The veteran stated that treatment for his back after service 
included treatment at University of Arkansas Medical Center 
in about 1974.  In a September 1999 statement, a medical 
records official from that facility stated that the veteran 
had been hospitalized for orthopedic treatment in 1974 but 
that at the present time his records were not on file and 
could not be located.

In an April 2000 letter, Dr. Philip H. Johnson wrote that the 
veteran suffers from degenerative lumbar disc disease with 
narrowing at L4-L5 and L5-S1.  The physician also opined, 
"His back injury is a result of an injury suffered in the 
military in [a motor vehicle accident] in 1968 in Germany."

The veteran and his wife testified at an RO hearing in 
September 1999 and at a Board hearing in May 2001.  The 
veteran essentially claimed he did not have low back problems 
before service, and that his current low back disability was 
the result of an injury in a motor vehicle accident in 
service in 1968.

B. Analysis

A claim for service connection for a low back disability was 
denied by the RO in an unappealed July 1971 decision.  That 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

The veteran's service medical records from his August 1967-
August 1969 active duty show some low back problems, as well 
as a history of problems before service.  A March 1971 VA 
examination including X-rays showing transitional vertebrae 
in the low back, and the diagnosis was congenital anomalies 
of the lumbar spine.  The basis of the July 1971 RO denial of 
the claim for service connection was that the veteran had a 
congenital or developmental defect of the low back, for which 
service connection is not permitted.  See 38 C.F.R. 
§ 3.303(c).  Evidence received since the July 1971 RO 
decision includes medical evidence of treatment since service 
for acquired low back conditions such as low back strain and 
degenerative disc disease (not just a congenital or 
developmental defect), and in 2000 a private doctor opined 
that the veteran's degenerative disc disease of the lumbar 
spine was due to injury in a vehicle accident in service.  

In the judgment of the Board, the evidence received since the 
unappealed July 1971 RO decision includes some evidence which 
is neither cumulative nor redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  There is new and material 
evidence, as defined by 38 C.F.R. § 3.156 (2000), and thus 
the claim is reopened.  This does not mean that service 
connection for a low back disability is granted; rather, the 
claim will have to be reviewed on a de novo basis (see Manio, 
supra) after the development set forth in the remand.


ORDER

The claim for service connection for a low back disability is 
reopened, and to this extent the appeal is granted.  


REMAND

As noted above, the Board has reopened the claim for service 
connection for a low back disability.  The veteran also 
claims an increase in a 10 percent rating for hallux valgus 
of the right great toe with degenerative changes of the 
metatarsophalangeal joint.  It is the judgment of the Board 
that additional evidentiary development is indicated on both 
of these claims as part of the VA's duty to assist the 
veteran.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

With regard to service connection for a low back disability, 
the veteran now denies he was treated before service, 
although service records note a history of injury and pelvic 
traction before service.  Service medical records note 
outpatient treatment for the low back in October 1968 after a 
motor vehicle accident, but the veteran claims he was 
hospitalized at that time.  A number of post-service medical 
records concerning the low back have been submitted, although 
the veteran has also referred to other treatment after 
service.  As part of the duty to assist, an effort should be 
made to obtain any additional records of low back treatment 
from before, during, and after service.  A VA examination is 
also warranted as to the nature and etiology of the low back 
disorder.  

With regard to the claim for an increased rating for hallux 
valgus of the right great toe with degenerative changes of 
the metatarsophalangeal joint, the veteran asserts his 
condition has worsened and that he has received recent 
treatment.  As part of the duty to assist, all recent 
treatment records should be obtained.  A current VA 
examination to determine the severity of the disability is 
also warranted.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify (names, locations, dates) all 
medical providers who treated him for low 
back problems before, during, and after 
service.  This includes the source of 
reported pelvic traction before service, 
the military or civilian hospital where 
he allegedly was admitted following the 
October 1968 motor vehicle accident in 
service, and all treatment since service.  
The RO should then attempt to obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should ask the veteran to 
identify (names, locations, dates) all 
medical providers who have treated him 
since 1990 for right foot problems.  This 
includes but is not limited to the source 
of right foot surgery in 1990.  The RO 
should then attempt to obtain copies of 
the related medical records which are not 
already on file.

3.  The RO should ask the veteran to 
clarify if he is receiving Social 
Security Administration (SSA) disability 
benefits.  If he is, the RO should obtain 
copies of all medical and other records 
considered by the SSA, as well as copies 
of related SSA decisions.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
low back disorder.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  All current low back 
disorders should be diagnosed.  Based on 
examination findings, historical records, 
and medical principles, the VA doctor 
should provide a medical opinion, with 
full rationale, as to the date of onset 
and etiology of the veteran's current low 
back disorder, including whether it is 
related to the problems shown in service.  

5.  The RO should also have the veteran 
undergo a VA examination to determine the 
severity of his hallux valgus of the 
right great toe with degenerative changes 
of the metatarsophalangeal joint.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All findings 
necessary for rating the condition should 
be reported.

6.  Thereafter, the RO should review the 
claims for service connection for a low 
back disability and for an increased 
rating for hallux valgus of the right 
great toe with degenerative changes of 
the metatarsophalangeal joint.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

On remand, the veteran is free to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals




 



